In a proceeding pursuant to Mental Hygiene Law § 9.60 to authorize continued assisted outpatient treatment, Geraldine E appeals, as limited by her brief, from so much of an order and judgment (one paper) of *756the Supreme Court, Nassau County (Covello, J.), entered August 30, 2004, as, after a hearing, upon directing that she receive continued assisted outpatient treatment for a period of 12 months, authorized the Nassau County Department of Mental Health “to take all appropriate steps to assure compliance” with the provisions directing continued assisted outpatient treatment should she fail to comply.
Ordered that the appeal is dismissed, as academic, without costs or disbursements.
The order and judgment expired by its own terms in August 2005. Accordingly, this appeal is academic, and the issue raised is not sufficiently substantial or novel to warrant invoking an exception to the mootness doctrine (see Matter of David C., 69 NY2d 796, 798 [1987]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-715 [1980]). Prudenti, P.J., Florio, Goldstein and Lunn, JJ., concur.